Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 VENTURE FINANCIAL GROUP, INC. (Name of Issuer) COMMON STOCK (Title of Class of Securities) NONE (CUSIP Number) 12/31/07 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ x ] Rule 13d-1(b) [ ] Rule 13d-1(c) [ ] Rule 13d-1(d) The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page 1 of 9 pages CUSIP NO. N/A 13G Page 2 of 9 Pages 1 NAME OF REPORTING PERSON: VENTURE FINANCIAL GROUP, INC. EMPLOYEE STOCK OWNERSHIP PLAN (ESOP) S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) [ ] (b) [ ] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER: 0 Shares 6 SHARED VOTING POWER 368,185 Shares 7 SOLE DISPOSITIVE POWER: 0 Shares 8 SHARED DISPOSITIVE POWER 368,185 Shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 368,185 Shares – Under SEC rules, the ESOP is considered to beneficially own these shares with Messrs. Manspeaker, Panowicz, and Ms. Sager as Trustees of the ESOP 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [ ]* 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9: 5.10% 12 TYPE OF REPORTING PERSON*: EP Page 2 of 9 pages CUSIP NO. N/A 13G Page 3 of 9 Pages 1 NAME OF REPORTING PERSON: Jewell C. Manspeaker S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) [ ] (b) [ ] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER: 34,629 Shares 6 SHARED VOTING POWER 663,142 Shares 7 SOLE DISPOSITIVE POWER: 34,629 Shares 8 SHARED DISPOSITIVE POWER 663,142 Shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 697,771 Shares – Mr. Manspeaker disclaims beneficial ownership of the 368,185 shares of the ESOP considered beneficially held solely because of his role as a trustee of the plan. Mr. Manspeaker is also one of three trustees of the Venture Financial Group, Inc. KSOP, separate plan, which holds 294,957 shares; Mr. Manspeaker disclaims beneficial ownership of the 294,957 shares held by the KSOP. Includes 13,242 shares which could be acquired by the exercised of stock options within in the next 60 days. 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [ ]* 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9: 9.66% 12 TYPE OF REPORTING PERSON*: IN Page 3 of 9 pages CUSIP NO. N/A 13G Page 4 of 9 Pages 1 NAME OF REPORTING PERSON: A. Richard Panowicz S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) [ ] (b) [ ] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION: United States of America NUMBER OF
